ACCEPTED
                                                                                                     14-15-00156-CR
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               4/30/2015 11:52:04 AM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK
Allen C. Isbell
   Attorney at Law

Board Certified Criminal Law                                                       2016 Main,
                                                                                   FILED  IN Suite 110
Board Certified Criminal Appellate Law                                             Houston,
                                                                            14th COURT   OFTexas  77002
                                                                                              APPEALS
College of the State Bar, Member                                               HOUSTON,(713) TEXAS
                                                                                             236-1000
                                                                                      (713)236-1809
                                                                            4/30/2015 11:52:04  AM Fax
                                                                            CHRISTOPHER A. PRINE
                                                                                   Clerk

                                           April 30, 2015



        Clerk,
        Fourteenth Court of Appeals
        301 Fannin, Ste. 245
        Houston, Texas 77002

                Re:      No. 14-15-00155-CR & 14-15-00156-CR; LARRY TORRES vs.
                         State of Texas; Trial Court No(s). 1385626 & 1385627;


                                         Change of Address


        Dear Sir/Madame:

        Please accept this letter as a formal request to update the current address on file,
        which is 202 Travis, Suite 208, Houston, Texas 77002.

        Please forward all future correspondence to 2016 Main, Ste. 110, Houston,
        Texas 77002.

        I am sending a true and correct copy of this letter to the District Attorney's Office,
        Appellate Division, and to Mr. Larry Torres, appellant.

        If you have any questions, please call.

                                                      Very truly yours,

                                                      /s/ Allen C. Isbell
                                                      Allen C. Isbell

        ACI/mr